Judgment affirmed.

After conviction of murder, defendant moved for a new trial on the general grounds, and “ because the court erred in failing to give in charge to the. jury the law touching voluntary manslaughter, and in failing to instruct the jury at all upon this grade of homicide.” The motion was overruled. The evidence was in conflict. That in behalf of the State made a strong case of murder, while a number of witnesses introduced by the defence gave testimony tending to prove an accidental shooting. According to the defendant’s statement also the shooting was unintentional.